ACCEPTED
                                                                                  05-15-00380-CV
                                                                       FIFTH COURT OF APPEALS
                                                                                  DALLAS, TEXAS
                                                                             8/18/2015 4:39:20 PM
                                                                                       LISA MATZ
                                                                                           CLERK



                   NO. 05-15-00380-CV
                                                                FILED IN
                                                         5th COURT OF APPEALS
                                                             DALLAS, TEXAS
                        IN THE COURT OF APPEALS
                                                         8/18/2015 4:39:20 PM
                     FOR THE FIFTH DISTRICT OF TEXAS
                                                               LISA MATZ
                             DALLAS, TEXAS                       Clerk


               LUTHERAN SOCIAL SERVICES OF THE SOUTH, INC.
                                         Appellant,
                                  v.

 WINNIE BLOUNT, INDIVIDUALLY AND AS NEXT FRIEND OF P.B., MINOR CHILD, AND
   JOHN BLOUNT, INDIVIDUALLY AND AS NEXT FRIEND OF P.B., MINOR CHILD
                                          Appellees.


   ON APPEAL FROM THE 192ND JUDICIAL DISTRICT COURT, DALLAS COUNTY, TEXAS
                           CAUSE NO. DC-14-02429




         APPELLANT LUTHERAN SOCIAL SERVICES OF THE SOUTH, INC.’S
            MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF


Darrell L. Barger                     Brian Rawson
State Bar No. 01733800                State Bar No. 24041754
David W. Green                        Holly Naehritz
State Bar No. 08347475                State Bar No. 24083700
Kristina L. Culley                    HARTLINE DACUS BARGER DREYER L.L.P.
State Bar No. 24069558                8750 N. Central Expressway, Suite 1600
HARTLINE DACUS BARGER DREYER L.L.P.   Dallas, Texas 75231
1980 Post Oak Blvd., Suite 1800       Telephone: 214-369-2100
Houston, Texas 77056                  Facsimile: 214-369-2118
Telephone: 713-759-1990               Email: brawson@hdbdlaw.com
Facsimile: 713-652-2419                       hnaehritz@hdbdlaw.com
Email: dgreen@hdbdlaw.com
        dbarger@hdbdlaw.com
        kculley@hdbdlaw.com

                          COUNSEL FOR APPELLANT
       APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF

       Pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure, Appellant

Lutheran Social Services of the South, Inc. asks this Court to extend the time to file its

Reply Brief and would show as follows:

       1.       Appellees are Winnie Blount, Individually and as Next Friend of P.B.,

minor child, and John Blount, Individually and as Next Friend of P.B., minor child.

       2.       This motion is filed before the deadline for filing Appellant’s Reply Brief,

as required by Texas Rule of Appellate Procedure 38.6(d).

       3.       Appellee’s brief was filed on August 14, 2015 making Appellant’s Reply

Brief due on September 3, 2015. Texas Rule of Appellate Procedure 38.6 (c).

       4.       Appellant requests an extension of 15 days to file its Reply Brief, extending

the time until September 18, 2015.

       5.       No previous extensions by Appellant have been requested concerning its

Reply Brief.

       6.       Appellant requests an extension of time in which to file its Reply Brief in

order to allow time to adequately prepare its brief to aid the Court in consideration of this

appeal. In support of this motion, Appellant would state the following:

            • Appellant requests an extension as appellant’s counsel has a number of
              time sensitive deadlines related to another appeal from a preliminary order
              from Bexar County, Texas which will require extensive briefing and input
              during the coming week;
            •    Appellant’s counsel has previously planned and made arrangements for an
                out of state vacation during the week of August 25–September 1, 2015
                which current due date falls almost immediately upon counsel’s return;


                                              2
            • In addition to taking care of other immediate deadlines, counsel is also
              attending to personal family matters related to my son’s death this past
              March, including a family gathering out of town in San Antonio on
              Thursday, August 18.
       7.      The undersigned has communicated with appellate counsel for the Appellee

who does not oppose this motion.


       WHEREFORE, PREMISES CONSIDERED, Appellant Lutheran Social Services

of the South, Inc. requests this Honorable Court grant this Motion for Extension of Time

until September 18, 2015 to file its Reply Brief.


                             CERTIFICATE OF CONFERENCE

      I hereby certify that I have conferred with opposing appellate counsel, Jeff
Levinger, and he does not oppose the foregoing Appellant’s Motion for Extension of
Time to File Reply Brief until the requested date of September 18, 2015.

                                           /s/ David W. Green
                                          David W. Green



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been duly served upon counsel as
indicated below on this 18th day of August, 2015.

Muhammad S. Aziz
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & FRIEND
800 Commerce Street
Houston, Texas 77002

Jeffrey S. Levinger
LEVINGER PC
1445 Ross Avenue, Suite 2500
Dallas, Texas 75202

                                           /s/ David W. Green
                                          David W. Green
                                             3